Petitioners applied for a special exception to a zoning ordinance permitting the maintenance of a fence. No special exception in the pertinent list sanctions petitioners’ fence. The relief, if any, which would be appropriate would be an application for a variance. The dismissal of the petition at Special Term, therefore, was justified. Order unanimously affirmed, without costs, and without prejudice to further appropriate application to the Zoning Board. Present — Bergan, P. J., Coon, Herlihy, Reynolds and Taylor, JJ.